          Case 1:20-cv-02596-JPO Document 17 Filed 12/01/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 BRIDGET STELZER

                                 Plaintiff,                      Docket No. 1:20-cv-02596-JPO

        - against -

   SB NEW YORK, INC.

                                 Defendant.


                                    DEFAULT JUDGMENT

       WHEREAS, this matter came before the Court on plaintiff Bridget Stelzer (“Plaintiff”)’s

motion for entry of a default judgment against defendant SB New York, Inc. (“Defendant”)

under Rule 55(b)(2) of the Federal Rules of Civil Procedure and Local Rule 55.2.

       WHEREAS, Plaintiff filed his application for entry of default judgment seeking

$30,000.00 in statutory damages under 17 U.S.C. § 504(c); $10,000.00 in statutory damages

under 17 U.S.C. § 1202(b)(3); $722.50 in attorneys’ fees and $440.00 costs under 17 U.S.C. §

505; and for such further relief as this Court deems just and proper.
       WHEREAS, Defendant has not filed any opposition to Plaintiff’s application for default

judgment.


       THEREFORE, IT IS ADJUDGED AND ORDERED that Plaintiff’s Application for

Entry of Default Judgment is GRANTED IN PART pursuant to Fed.R.Civ.P. 55(b)(2); it is
          Case 1:20-cv-02596-JPO Document 17 Filed 12/01/20 Page 2 of 2



       FURTHER ORDERED that the Court declares that Defendant violated Plaintiff’s

exclusive rights under 17 U.S.C. § 106 of the Copyright Act by engaging in unauthorized

copying of Plaintiff’s registered work; it is

       FURTHER ORDERED that Defendant shall pay $1,000.00 in statutory damages under

17 U.S.C. § 504(c); it is

       FURTHER ORDERED that Defendant shall pay $3,000.00 in statutory damages under

17 U.S.C. § 1203(c)(3)(B); it is

       FURTHER ORDERED that Defendant shall pay $722.50 in attorneys’ fees and $440.00

in costs pursuant to 17 U.S.C. § 505; it is

       FURTHER ORDERED, that Defendant shall pay post-judgment interest under 28

U.S.C.A. § 1961; it is

       FURTHER ORDERED that this Court retains jurisdiction over any matter pertaining to

this judgment; and it is

       FURTHER ORDERED that this case is dismissed and the Clerk of the Court shall

remove it from the docket of the Court.

       This is a final appealable order. See FED. R. APP. P. 4(a).



Dated: December 1, 2020                                     SO ORDERED.
New York, New York


                                                            ______________________________
                                                            J. Paul Oetken (U.S.D.J.)
